DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-22 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 16/284,895; 15/068,475; 14/493,053; and 13/251,134, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The disclosure of the prior-filed applications fails to provide adequate support or enablement for claims 4-22.
	Claim 4:
		the energy characteristic is greenhouse gas emissions associated with at least one of the energy use setpoint or the measured energy use

	Claim 5:
the energy characteristic is carbon emissions or carbon credits associated with at least one of the energy use setpoint or the measured energy use

Claim 6:
the processing circuit is further configured to estimate greenhouse gas emissions of the building based on at least one of the energy use setpoint or the measured energy use

	Claim 7:
	the processing circuit is further configured to facilitate carbon emission trading based on at least one of the energy use setpoint or the measured energy use

Claim 8:
	the processing circuit is further configured to provide a report on greenhouse gas emissions of the building based on at least one of the energy use setpoint or the measured energy use
Claim 9:
a processing circuit configured to: provide an energy use setpoint based on an amount of greenhouse gas emissions or carbon credits associated with energy use of a building and subject to a constraint defining a comfort threshold; and provide a control signal for building equipment based on a difference between the energy use setpoint and a measured energy use

Claim 16:
providing an accounting of emissions or emissions reductions associated with achieving the energy use setpoint

Accordingly, claims 4-22 are not entitled to the benefit of the prior-filed applications.

Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
The disclosure of the prior-filed applications fails to provide adequate support or enablement for claims 4-22.
	Claim 4:
the energy characteristic is greenhouse gas emissions associated with at least one of the energy use setpoint or the measured energy use

Claim 5:
the energy characteristic is carbon emissions or carbon credits associated with at least one of the energy use setpoint or the measured energy use

Claim 6:
the processing circuit is further configured to estimate greenhouse gas emissions of the building based on at least one of the energy use setpoint or the measured energy use

	Claim 7:
the processing circuit is further configured to facilitate carbon emission trading based on at least one of the energy use setpoint or the measured energy use

Claim 8:
the processing circuit is further configured to provide a report on greenhouse gas emissions of the building based on at least one of the energy use setpoint or the measured energy use

Claim 9:
a processing circuit configured to: provide an energy use setpoint based on an amount of greenhouse gas emissions or carbon credits associated with energy use of a building and subject to a constraint defining a comfort threshold; and provide a control signal for building equipment based on a difference between the energy use setpoint and a measured energy use

Claim 16:
providing an accounting of emissions or emissions reductions associated with achieving the energy use setpoint
	
Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 28 October 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The subject matter of claims 4-22 is not properly described in the application as filed.
	Claim 4:
the energy characteristic is greenhouse gas emissions associated with at least one of the energy use setpoint or the measured energy use

Claim 5:
the energy characteristic is carbon emissions or carbon credits associated with at least one of the energy use setpoint or the measured energy use

Claim 6:
the processing circuit is further configured to estimate greenhouse gas emissions of the building based on at least one of the energy use setpoint or the measured energy use

	Claim 7:
the processing circuit is further configured to facilitate carbon emission trading based on at least one of the energy use setpoint or the measured energy use


Claim 8:
the processing circuit is further configured to provide a report on greenhouse gas emissions of the building based on at least one of the energy use setpoint or the measured energy use

Claim 9:
a processing circuit configured to: provide an energy use setpoint based on an amount of greenhouse gas emissions or carbon credits associated with energy use of a building and subject to a constraint defining a comfort threshold; and provide a control signal for building equipment based on a difference between the energy use setpoint and a measured energy use

Claim 16:
providing an accounting of emissions or emissions reductions associated with achieving the energy use setpoint

		The Examiner has not found support for the preceding limitations in either the parent or original nonprovisional application.  Hence, the only support for the preceding claims 4-22 as filed on 29 July 2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 18 of U.S. Patent No. 11,099,526 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1-3 define an obvious variation of the invention claimed in U.S. Patent No. 11,099,526 B2.  Claims 1-3 of the instant application are anticipated by patent claims 1, 11 and 18 in that claims 1, 11 and 18 of the patent contain all the limitations of claims 1-3 of the instant application.  Claims 1-3 of the instant application therefore are not patentably distinct from the earlier patent claim and as such are unpatentable for obviousness-type double patenting.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 16 of U.S. Patent No. 10,254,721 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1-3 define an obvious variation of the invention claimed in U.S. Patent No. 10,254,721 B2.  Claims 1-3 of the instant application are anticipated by patent claims 1, 10 and 16 in that claims 1, 10 and 16 of the patent contain all the limitations of claims 1-3 of the instant application.  Claims 1-3 of the instant application therefore are not patentably distinct from the earlier patent claim and as such are unpatentable for obviousness-type double patenting.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 17 of U.S. Patent No. 9,322,566 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1-3 define an obvious variation of the invention claimed in U.S. Patent No. 9,322,566 B2.  Claims 1-3 of the instant application are anticipated by patent claims 1, 9 and 17 in that claims 1, 9 and 17 of the patent contain all the limitations of claims 1-3 of the instant application.  Claims 1-3 of the instant application therefore are not patentably distinct from the earlier patent claim and as such are unpatentable for obviousness-type double patenting.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 12 and 13 of U.S. Patent No. 8,843,238 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1-3 define an obvious variation of the invention claimed in U.S. Patent No. 8,843,238 B2.  Claims 1-3 of the instant application are anticipated by patent claims 1, 9, 12 and 13 in that claims 1, 9, 12 and 13 of the patent contain all the limitations of claims 1-3 of the instant application.  Claims 1-3 of the instant application therefore are not patentably distinct from the earlier patent claim and as such are unpatentable for obviousness-type double patenting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are cited to further show the state of the art with respect to establishing and controlling energy/power consumption:
	USPN 10,088,859 B2 to Forbes, Jr.
USPN 10,599,167 B2 to van Berkel et al.
USPN 9,852,481 B1 to Turney et al.
	USPN 9,651,973 B2 to Forbes, Jr.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        11 December 2022